Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2020, and August 31, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Patent Pub. No. 2013/000724) in view of Brandwine et al. (U.S. Patent No. 9,626,512).

Regarding claims 1 and 20, Yang teaches a method comprising: establishing, by an edge device, a first network connection with a first network after the edge device validates a first request to connect to the first network, wherein the first signed request was communicated to the edge device (fig. 1 and 3, paragraph 0152 and 0155); after establishing the first network connection, the edge device establishing a first secure communication connection between the edge device and a server (paragraph 0154); the edge device capturing video of a target device and transmitting the video via the first secure communication connection (paragraph 0156 and 0158); based on the edge device detecting the target device via a connection medium that connects the edge device to the target device, the edge device presenting an emulated human interface device to the target device via the connection medium (paragraph 0167); and based on receipt of a first message over the first secure communication connection, the edge device transmitting via the connection medium a first input indicated in the first message as first input for the emulated human interface device (paragraph 0104 and 0165).
Yang does not teach the request is a signed request.
Brandwine et al. teaches the request is a signed request (fig. 1 and col. 4, lines 34-51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the request being a signed request, as taught by Brandwine et al., with the method of Yang.  It would have been obvious for such modifications because the signed request guarantees the request came from a legitimate device.

Regarding claim 2, Yang teaches further comprising the edge device wirelessly communicating a unique identifier of the edge device in response to detection of an activation input to the edge device (paragraph 0152).

Regarding claim 3, Yang teaches further comprising the edge device presenting via a display on the edge device a unique identifier of the edge device in response to detection of an activation input to the edge device (paragraph 0152).

Regarding claim 4, Yang as modified by Brandwine et al. teaches further comprising validating the first signed request with a first security key that is locally stored on the edge device (see fig. 1 and col. 4, lines 34-51 of Brandwine et al.).

Regarding claim 5, Yang as modified by Brandwine et al. teaches wherein the first security key was bound to the edge device at a root of trust (see col. 2, lines 54-58 of Brandwine et al.).

Regarding claim 6, Yang as modified by Brandwine et al. teaches wherein the first signed request was signed by the server (see col. 14, lines 41-47).

Regarding claim 7, Yang as modified by Brandwine et al. teaches further comprising identifying the server with which to establish the first secure communication connection from the first signed request (see col. 14, lines 45-47).
Regarding claim 8, Yang teaches wherein the connection medium is a wireless or a wired connection medium (fig. 1, ref. num 250, 360, and 520).

Regarding claim 9, Yang teaches further comprising the edge device detecting a feedback message from the target device and forwarding the feedback message to the server via the first secure communication connection (paragraph 0154 and 0156).

Regarding claim 10, Yang teaches wherein the feedback message comprises screen capture data or display update data (paragraph 0156).

Regarding claim 11, Yang teaches further comprising the server communicating the feedback message and the video to an authorized endpoint via a second secure communication connection established between the authorized endpoint and the server and the server communicating the first message to the edge device based on receipt of the first message from the authorized endpoint (paragraph 0157 and 0165).

Regarding claim 12, Yang as modified by Brandwine et al. teaches further comprising the edge device validating the first message based on a digital signature associated with the first message with a security key bound to the edge device, wherein validating the first message is distinct from message authentication corresponding to a security protocol of the first secure communication connection (see col. 13, lines 12-48).

Regarding claim 13, Yang teaches a system comprising: an edge device having a plurality of machine-readable media, a video camera, a radio, a wired connection interface, an onboard computer, a human interface device emulator, and a configurable peripheral device (fig. 1, ref. num 200, 240, 410, 520, 550), wherein a first of the machine-readable media comprises program code executable by a processor of the onboard computer to cause the edge device to, indicate a unique identifier of the edge device based on activation of the edge device (paragraph 0152); validate a configuration with a first key stored on the edge device (paragraph 0139); connect via the radio to a network after validation of the signed configuration request which indicates the network (paragraph 0155); establish a first secure communication connection with a server previously identified to the edge device (paragraph 0154); communicate messages received over the first secure communication connection over a first message path or a second message path, wherein the first message path or second message path is determined based, at least in part, on an operational mode indicated in the edge device (fig. 3, ref. num 516-524 and paragraph 0156); and communicate feedback messages from a target device to the server via the first secure communication connection (paragraph 0154 and 0156).
Yang does not teach the request is a signed request.
Brandwine et al. teaches the request is a signed request (fig. 1 and col. 4, lines 34-51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the request being a signed request, as taught by Brandwine et al., with the method of Yang.  It would have been obvious for such modifications because the signed request guarantees the request came from a legitimate device.
Regarding claim 14, Yang as modified by Brandwine et al. teaches further comprising the server, the server having a second machine-readable medium comprising program code executable by the server to cause the server to, establish the first secure communication connection with the edge device and a corresponding second secure communication connection with a support application that is remote from the edge device and the server; and sign messages from the support application with a second key accessible to the server (see col. 12, lines 20-32 of Brandwine et al.).

Regarding claim 15, Yang as modified by Brandwine et al. teaches wherein the messages are signed prior to transmission of the messages to the edge device from the server and wherein the first key corresponds to the second key, and wherein the server signing the messages with the second key is distinct from message authentication based on a communication protocol corresponding to the second secure communication connection (see col. 12, lines 20-32 of Brandwine et al.).

Regarding claim 16, Yang teaches wherein the second machine-readable medium of the server further comprises program code executable by the server to cause the server to determine authorization of an authenticated user to configure the edge device based on receipt of a request that indicates credentials of the authenticated user and identifies the edge device (paragraph 0106-0108).

Regarding claim 17, Yang teaches wherein the second machine-readable medium of the server further comprises program code executable by the server to cause the server to authenticate the credentials indicated in the request to configure the edge device based on receipt of the request (paragraph 0154).

Regarding claim 18, Yang teaches wherein the first message path includes the configurable peripheral device, and wherein the program code executable by the processor to cause the edge device to communicate messages received over the first secure communication connection over the first message path comprises program code executable by the processor to cause the edge device to communicate messages received over the first secure communication connection over the first message path based on a determination that the edge device is operating in a first mode (paragraph 0115-0116).

Regarding claim 19, Yang teaches wherein the second message path includes the human interface device emulator, and wherein the program code executable by the processor to cause the edge device to communicate messages received over the first secure communication connection over the second message path comprises program code executable by the processor to cause the edge device to communicate messages received over the first secure communication connection over the second message path based on a determination that the edge device is operating in a second mode (paragraph 0115).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433